DETAILED ACTION
Claims 1-16 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 1, 2019 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially parallel" in claim 1 is a relative term which renders the claim indefinite.  The term "substantially parallel" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable as obvious independently over Bauer et al. (EP 2 110 238 A1), Vanderstukken et al. (BE 101332 A3), Jacquemin et al. (U.S. Patent 3,974,316), and Goelff et al. (U.S. Patent 5,434,006).

Bauer discloses that a consequence of explosions are often fires. In order to be able to fulfill fire protection requirements in general and in particular to prevent the fire from penetrating into the area to be protected after an explosion, it is advantageous if at 
With regard to the limitations of claims 1-16, Vanderstukken discloses a glazed panel comprising: a first part (I) called fire-break comprised of at least two panes of glass (2B) between which an intermediate layer (3B) is disposed in intumescent fashion, a second part (II) called "facing", comprised of glazing (B) notably laminated, a connect in element (8B) between the two parts (I, II) an outside peripheral stripping (6B) providing sealing and protection covering the glazed panel edges in their entirety. According to the invention, the edges of said first fire-break part (I) are protected as such by a supplementary sealing stripping (7B) interposed between same and said totally covering outside peripheral stripping (6B) (abstract).

    PNG
    media_image1.png
    438
    437
    media_image1.png
    Greyscale

With regard to the limitations of claims 1-12, Jacquemin discloses a fire screening glazing panel comprising 
  	a first structural ply formed by a vitreous sheet, 
   	a second structural ply formed by a vitreous or plastic sheet, 

 With regard to the limitations of claims 13-16, Jacquemin discloses that The panel is composed of at least two structural plys, at least one of which is a vitreous sheet, and a layer there between composed at least in part of a heat convertible carrier forming material which material forms a solid porous or cellular thermally insulating body when subjected to sufficient heat, as during a fire. A protective stratum is applied to at least one of the vitreous sheet plys for inhibiting interaction between the barrier forming material and the ply, thereby maintaining the transparency of the ply if it is formed of transparent material, and maintaining its color (abstract). In some preferred embodiments of the method, a vitreous structural ply and a heat convertible layer are assembled on opposite sides of a stratum of plastic forming material comprising an organic monomer, and the assembly is subjected to heat and pressure to polymerize 0C by suitable choice of organic monomer, and this obviates risk of premature conversion of the heat convertible layer during the bonding process (col. 6, lines15-28).
With regard to the limitations of claims 1-12, Goelff discloses a glazing panel which is transparent and fire-resistant, comprising:
at least one vitreous structural ply including at least one rough-faced ply composed of vitreous material selected from the group consisting of vitro-crystalline materials and boro-silicate glass having a mean coefficient of linear thermal expansion over a temperature range of 200C to 3000C which is not greater than 7.5x10-6 K-1 and having a rough face for which roughness, Rtm, is not less than 0.1 µm; and
at least one layer of intumescent material directly bonded to and in contact with the rough face of the at least one rough-faced ply, wherein the glazing panel includes at least two vitreous structural plies and wherein each layer of the at least one layer of intumescent material is sandwiched between and directly bonded to and in contact with two vitreous structural plies (abstract; claims 1-2).
With regard to the limitations of claims 13-16, Goelff discloses a a method of manufacturing such a panel and accordingly there is provided a method of manufacturing a transparent fire-resistant glazing panel comprising forming a sandwich assembly from a plurality of vitreous plies with successive vitreous plies in contact with an intervening layer of intumescent material and subjecting that sandwich to heat and pressure conditions such as to degas the inter-ply spaces of the sandwich and to cause 0C to 3000C which is not greater than 7.5x10-6 K-1, such ply (hereinafter called "the rough-faced ply") having a rough face (as herein defined) in contact with a said layer of intumescent material (col. 4, lines 43-59).
It is noted that, in general, the thickness of each pane as per claim 1, and the number of panes in the ballistic block are result effective variable, and therefore, it is within the skill of those skilled in the art to find the optimum value of a result effective variable, as per In re Boesch and Slaney 205 USPQ 215 (CCPA 1980). See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382: "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."
It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).
It is worth to mention that Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. “The law is In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02 - § 716.02(g) for a discussion of criticality and unexpected results.
It is well settled that the Applicants have to use the closest prior art to run a consecutive “back-to-back” test to show unexpected results, if any. “Showing unexpected results over one of two equally close prior art references will not rebut prima facie obviousness unless the teachings of the prior art references are sufficiently similar to each other that the testing of one showing unexpected results would provide the same information as to the other”. In re Johnson, 747 F.2d 1456, 1461, 223 USPQ 1260, 1264 (Fed. Cir. 1984).   
	         Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (“It is well settled that unexpected results must be established by factual evidence.” “[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991). See MPEP 716.01(c).
The following references are considered pertinent to the Applicant disclosure include Shaffer e al. (WO 2013/064491 A1) and Zachau et al. (U.S. Patent 8,404,350)   are shown on the Notice of References Cited Form (PTO-892). 
Shaffer discloses a bullet-resistant transparent composite pane has a first block (10) which faces the threat side of the composite pane and has, in the direction of thickness, a plurality of transparent glass panels (14) which are connected to one another; and a second block (12) which faces away from the threat side of the composite pane and has, in the direction of thickness, a plurality of transparent plastic panels (18) which are connected to one another. The first block (10) and the second block (12) are arranged behind one another in the direction of thickness and are connected to one another via an elastic compensating layer (22) for compensating for the different thermal expansions of the first and the second block (10, 12) in the case of temperature changes. A composite pane which is composed in this way has, with the same protective effect, a considerably smaller thickness than a pure plastic composite pane and a considerably lower mass per unit area than a pure bulletproof glass pane (abstract).
    PNG
    media_image2.png
    792
    581
    media_image2.png
    Greyscale


       at least one plate (a); 
       optionally at least one other plate (b) consisting of borosilicate glass, soda lime glass or aluminosilicate glass or consisting of chemically or thermally prestressed borosilicate glass, chemically or thermally prestressed soda lime glass or chemically or thermally prestressed aluminosilicate glass; and 
        optionally at least one additional plate (c) consisting of polycarbonate, polyacrylate, cellulose acetate, butyrate, nylon, polyolefin, polyester or polyurethane, or mixtures thereof; 
        wherein said at least one plate is transparent and consists of a lithium aluminosilicate glass ceramic; and wherein said glass ceramic consists essentially, in wt. %, of:

    PNG
    media_image3.png
    221
    545
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    123
    525
    media_image4.png
    Greyscale


-6/K to +0.15x10-6/K at 30 to 7000C., wherein said polyacrylate is poly(methyl methacrylate), and wherein a total number of said plates in said laminate is 2 to 10 (claims 6-8).

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764